                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 LASANDRA NORMAN,

                         Plaintiff,

                        v.                               CAUSE NO.: 2:21-CV-158-TLS-JEM

 NORTHWEST INDIANA CA Section 8, et
 al.,

                        Defendants.

                                      OPINION AND ORDER

        LaSandra Norman, a plaintiff proceeding without counsel, filed a Complaint [ECF No. 1]

against Defendants Northwest Indiana CA Section 8, Northwest Indiana CA Community Action,

Roman Elizarov, Liubov Khramova, Ruoff Mortgage, and Fifth Third Bank. She also filed a

Motion to Proceed In Forma Pauperis [ECF No. 2]. On May 17, 2021, the Court denied the

motion, dismissed the Complaint without prejudice for failure to state a claim of discrimination

under the Fair Housing Act, and granted the Plaintiff leave to file an amended complaint and a

new motion to proceed in forma pauperis or pay the filing fee. On June 11, 2021, the Plaintiff

filed an Amended Complaint [ECF No. 4] but did not file a new motion to proceed in forma

pauperis. On June 16, 2021, the Plaintiff filed a Request for an Emergency Hearing [ECF No. 5].

For the reasons set forth below, the Plaintiff’s Amended Complaint is DISMISSED pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii), and the Plaintiff is GRANTED one final opportunity to amend her

Complaint, accompanied either by the statutory filing fee or another motion to proceed in forma

pauperis. If the Plaintiff fails to amend her Complaint within the time allowed, the Clerk of Court

will be directed to close this case without further notice to the Plaintiff.
                                           DISCUSSION

       Ordinarily, a plaintiff must pay a statutory filing fee to bring an action in federal court. 28

U.S.C. § 1914(a). However, the federal in forma pauperis statute, 28 U.S.C. § 1915, provides

indigent litigants an opportunity for meaningful access to the federal courts despite their inability

to pay the costs and fees associated with that access. See Neitzke v. Williams, 490 U.S. 319, 324

(1989) (“The federal in forma pauperis statute, enacted in 1892 and presently codified as 28

U.S.C. § 1915, is designed to ensure that indigent litigants have meaningful access to the federal

courts.”). To authorize a litigant to proceed in forma pauperis, a court must make two

determinations: first, whether the litigant is unable to pay the costs of commencing the action, 28

U.S.C. § 1915(a)(1); and second, whether the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief, id. § 1915(e)(2)(B).

       Under the first inquiry, an indigent party may commence an action in federal court,

without prepayment of costs and fees, upon submission of an affidavit asserting an inability “to

pay such fees or give security therefor.” Id. § 1915(a). Here, the Plaintiff’s Motion to Proceed In

Forma Pauperis established that she was unable to prepay the filing fee, but the Court denied the

motion because the Plaintiff’s Complaint failed to state a claim. May 17, 2021 Op. 7 Order, ECF

No. 3. The Plaintiff has not filed a new motion to proceed in forma pauperis as directed. For the

limited purpose of reviewing the Amended Complaint, the Court presumes that she remains

unable to prepay the filing fee.

       Under the second inquiry, a court looks to the sufficiency of the complaint to determine

whether it is frivolous or malicious, fails to state a claim for which relief can be granted, or seeks

monetary relief against a defendant who is immune from such relief. Id. § 1915(e)(2)(B). District



                                                  2
courts have the power under § 1915(e)(2)(B) to screen complaints even before service of the

complaint on the defendants and must dismiss the complaint if it fails to state a claim. Rowe v.

Shake, 196 F.3d 778, 783 (7th Cir. 1999). Courts apply the same standard under § 1915(e)(2)(B)

as when addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Luevano

v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1018, 1027 (7th Cir. 2013).

       To state a claim under the federal notice pleading standard, a complaint must set forth a

“short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In reviewing the complaint, a court

accepts all well-pleaded facts as true and draws all reasonable inferences in favor of the non-

moving party. Tobey v. Chibucos, 890 F.3d 634, 645 (7th Cir. 2018).

       In its May 17, 2021 Opinion and Order, the Court found that the Plaintiff’s original

Complaint failed to state a claim of discrimination under the Fair Housing Act (FHA) because

the Plaintiff did not allege that she belongs to a protected class and she did not allege facts that

she was discriminated against based on her membership in a protected class in relation to the

payment of her rent. See 42 U.S.C. § 3604(b). In the Amended Complaint, the Plaintiff now

brings a claim of retaliation under the FHA in relation to the payment of her rent and her Section

8 housing voucher. The Plaintiff makes the following factual allegations.

       The Plaintiff receives Section 8 rental assistance. Her new landlords took out a mortgage

to buy the house she rents, and they have refused to disclose the amount of their monthly

mortgage payment. Her new landlords are harassing her for her portion of the rent payment

through text messages and have brought the police to her house. On May 12, 2021, the Plaintiff



                                                  3
received a “threatening letter” from a supervisor at Northwest Indiana CA that states: “Dear Ms.

Norman, On May 5th, 2021 your landlord informed NICA Housing Department you were

refusing to pay your rent. Please Note this is a violation of your Family Rights and obligations

and may result in termination from the program. Please make sure to continue to follow all terms

of your lease to avoid termination. A copy of your signed Family Rights and obligations is

included for your review. If you have any questions, you may contact your caseworker Joni at

219-794-1829 ext. 2414.” Am. Compl. 2, ECF No. 4. Someone from Northwest Indiana CA told

the Plaintiff (it is unclear whether this was communicated in the letter or by some other means)

that there “is a clause in the lease agreement on file at section 8 that states if the owner sale[sic],

the lease automatically transfer[s] to the new landlord, even if the tenant had not a written lease

document with the person who took out a mortgage on the property.” Id. Northwest Indiana CA

does not have a lease on file between the Plaintiff and the new landlords. Northwest Indiana CA

has been making Section 8 payments to the new landlords on behalf of the Plaintiff. The Plaintiff

made one payment of $465.00 to her new landlords in May.

        The Fair Housing Act, also known as Title VIII of the Civil Rights Act of 1968, makes it

unlawful “to coerce, intimidate, threaten, or interfere with any person in the exercise or

enjoyment of, or on account of his having exercised or enjoyed, . . . any right granted or

protected by section 3603, 3604, 3605, or 3606 of this title.” 42 U.S.C. § 3617. As relevant here,

it is illegal under § 3604 “[t]o discriminate against any person in the terms, conditions, or

privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection

therewith, because of race, color, religion, sex, familial status, or national origin.” Id. § 3604(b)

(emphasis added).




                                                   4
        “To prevail on a § 3617 claim, a plaintiff must show that (1) she is a protected individual

under the FHA, (2) she was engaged in the exercise or enjoyment of her fair housing rights, (3)

the defendants coerced, threatened, intimidated, or interfered with the plaintiff on account of her

protected activity under the FHA, and (4) the defendants were motivated by an intent to

discriminate.” Bloch v. Frischholz, 587 F.3d 771, 783 (7th Cir. 2009) (citing East-Miller v. Lake

Cnty. Highway Dep’t, 421 F.3d 558, 563 (7th Cir. 2005)).1 The Plaintiff fails to state a claim of

retaliation under § 3617 because she has not alleged any facts that the Defendants were

motivated by an intent to discriminate based on her race.

        The Amended Complaint does not allege membership in a protected class. However, the

Plaintiff’s Motion for an Emergency Hearing states that she is African American. Thus, she

could satisfy the first element.

        As to the second element, the Plaintiff does not clarify how she was exercising or

enjoying her fair housing rights. To the extent her retaliation claim is based on her rights under

§ 3604(b), she has not alleged any facts to create an inference that she was discriminated against

in relation to the payment of her rent because of her race. Thus, there is no alleged underlying

violation of § 3604(b) that would satisfy the second element. She also believes it is unfair that

her landlords obtained a mortgage to purchase the house she rents; and it appears that she

believes she should not have to pay rent because she did not sign a new lease with her new

landlords, even though she alleges that someone from Northwest Indiana CA informed her that

the new landlords took over her lease when they purchased the property. While the Seventh



1
 An “aggrieved person” may file a civil action in federal court. See 42 U.S.C. § 3613(a)(1). The Fair
Housing Act defines an “aggrieved person” as “any person who—(1) claims to have been injured by a
discriminatory housing practice; or (2) believes that such person will be injured by a discriminatory
housing practice that is about to occur.” Id. at § 3602(i). “Discriminatory housing practice” is defined as
“an act that is unlawful under section 3604, 3605, 3606, or 3617 of” Title 42. Id. at § 3602(f).

                                                     5
Circuit Court of Appeals in Bloch held that the prohibition in § 3617 against retaliation may

apply to conduct other than “outright violations of §§ 3603–3606,” 587 F.3d at 782, it is unclear

how the Plaintiff’s opposition to the landlords’ purchase of the house satisfies the second

element. She has not alleged that she made any formal complaint or filed any prior lawsuit that

would form the basis of a retaliation claim. Cf. Davis v. Fenton, No. 13 C 3224, 2016 WL

1529899, at *7 (N.D. Ill. Apr. 13, 2016), aff’d, 857 F.3d 961 (7th Cir. 2017) (finding that, for the

purposes of § 3617, the “exercise or enjoyment of” FHA rights includes suing to enforce those

rights and finding that the plaintiff met the second element because she had filed an earlier

lawsuit against the defendants raising several FHA claims). The Plaintiff does not allege, nor can

it be inferred from the facts alleged, that Northwest Indiana CA sent her the letter because she

filed her initial complaint in this case.

        On the third element, the Plaintiff alleges that her landlords harassed her by seeking her

unpaid rent and that Northwest Indiana CA threatened her with the letter informing her that her

refusal to pay rent is a violation of her family rights and obligations under her Section 8 voucher

that may result in her termination from the Section 8 program. There are no facts alleged or from

which a reasonable inference could be drawn that, in this case, either action was because of any

protected activity by the Plaintiff under the FHA.

        Even if the Plaintiff could satisfy the second and third elements, her § 3617 claim must

fail because she does not allege any facts to create an inference that the Defendants were

motivated by a discriminatory intent. See Bloch, 587 F.3d at 783; Davis, 2016 WL 1529899, at

*8 (finding that the plaintiff failed to state a claim of retaliation under § 3617 because “she failed

to include any allegations that ‘raise[] at least a minimal inference that Defendants acted with a

discriminatory motive’” (citation omitted)). First, she has offered no facts connecting the



                                                  6
collection of her unpaid rent to a discriminatory motive by her landlords. The Plaintiff has

alleged no facts that would excuse her from paying her rent, that would prevent the landlords

from seeking payment of the rent, or that she was treated differently from any other tenants not

in her protected class in the collection of rent or unpaid rent. She has similarly offered no facts to

a support a discriminatory intent by Northwest Indiana CA in sending the letter. Moreover, the

federal regulations provide that a public housing authority may terminate Section 8 housing

assistance payments to a participant for a serious violation of the lease. 24 C.F.R. §§ 982.551(e),

982.552(a)(1), (3), (c)(1)(i). The regulations require the housing authority to give the participant

a written description of her family obligations under the program, the grounds on which it may

terminate assistance because of her failure to act, and the informal hearing procedures. Id.

§ 982.552(d). And, the regulations require the housing authority to give prompt written notice

that the participant may request a hearing on the determination under § 982.552 to terminate

assistance. Id. § 982.555(a)(1)(iv), (c)(2). Therefore, the Plaintiff’s Amended Complaint fails to

state a claim of retaliation under the FHA.

        Finally, in her Motion for an Emergency Hearing, the Plaintiff states that on June 14,

2021, she received a letter dated June 8, 2021, from Northwest Indiana CA that her rental

assistance, including utility reimbursement, will be terminated effective July 8, 2021.2 The letter

explains that her assistance is being terminated because of “a serious or repeated violation of the

lease [24 CFR § 982.551(e), 24 CFR § 982.552(b)(2), 24 CFR § 5.2005(c)(1)].” Ex. A, ECF No.

5-1. The Plaintiff argues in the Motion that the termination letter is a violation of § 3604(b).

Even if the Court were to consider the allegations in the Motion as an amendment to the

Complaint, the Plaintiff still has failed to state a claim because there are no factual allegations in


2
 The June 8, 2021 letter explains the appeal process available to the Plaintiff if she disagrees with the
housing authority’s decision or feels that there is an error. See Ex. A, ECF No. 5-1.

                                                      7
the Motion, or reasonable inferences that can be drawn therefrom, that the June 8, 2021 letter

was sent to the Plaintiff with an intent to discriminate against her based on her race.

        The Court will grant the Plaintiff one final opportunity to file a second amended

complaint that cures the deficiencies set forth above. See Luevano, 722 F.3d at 1022 (stating that

a litigant proceeding under the in forma pauperis statute has the same right to amend a complaint

as fee-paying plaintiffs have). Along with a second amended complaint, the Plaintiff must also

either pay the filing fee or file a new motion to proceed in forma pauperis that sets forth her

current financial status. The Plaintiff may not rely on the Court’s May 17, 2021 ruling that the

Plaintiff met the financial prong on her initial motion.

                                                CONCLUSION

        Based on the foregoing, the Court DISMISSES without prejudice the Amended

Complaint [ECF No. 4] pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and DENIES as moot the

Request for an Emergency Hearing [ECF No. 5]. The Plaintiff is granted up to and including

August 2, 2021, to file a second amended complaint as well as either a new Motion to Proceed In

Forma Pauperis or the filing fee. The Plaintiff is cautioned that, if she does not respond by the

August 2, 2021 deadline, the Court will direct the Clerk of Court to close this case without

further notice.3

        SO ORDERED on July 6, 2021.

                                                      s/ Theresa L. Springmann
                                                     JUDGE THERESA L. SPRINGMANN
                                                     UNITED STATES DISTRICT COURT




3
 The Court again notes that Plaintiff LaSandra Norman has filed several pro se complaints with this Court as of the
date of this Opinion and Order: 2:11-CV-97-RL; 2:12-CV-210-JTM; 2:16-CV-113-RLM; 2:17-CV-416-RL; 2:18-
CV-204-PPS; 2:19-CV-365-TLS; 2:19-CV-372-TLS; 2:20-CV-51-JEM.

                                                         8
